Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 19, 1988, which ruled that claimant was entitled to receive unemployment insurance benefits and assessed Steven R. Steinberg for additional unemployment insurance contributions.
The conclusion that Steven R. Steinberg, the sole proprietor of a consulting service who contracted with a State agency to perform reviews of residences for the mentally retarded, exercised sufficient direction and control over the reviewers to establish their status as employees is supported by substantial evidence in the record (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622; Matter of Chauffeurs Unlimited [Catherwood], 24 AD2d 1044). This is true even though there was *716evidence in the record which could have arguably supported a contrary conclusion (see, Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932). For example, Steinberg selected the reviewers through advertising and he made the initial determination as to the acceptability of each applicant. In addition, once the reviewer was hired, Steinberg decided who would be given each assignment and he determined the rate of pay. Steinberg even admitted that when a facility had a problem with a reviewer or the reviewer did not properly conduct himself or herself, he would investigate and, if there was a continued pattern of misconduct by any reviewer, Steinberg would no longer give that person work.
Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.